Broyles, J.
1. Where one sues a railroad company for injury to himself or his property, whether or not the negligence of the plaintiff amounted to an omission to take ordinary care for his own safety is a question of fact for the jury, yet if the evidence, including the testimony of the ■ plaintiff himself, demands a finding that the plaintiff did not use ordinary care to prevent the injury sued for, a verdict in his favor is not authorized by the evidence', and a new trial should be granted. Civil Code, § 2781; Southern Ry. Co. v. Blake, 101 Ga. 217 (3), 223 (29 S. E. 288), and cases therein cited; Linder v. Brown, 137 Ga. 352 (4), 353 (73 S. E. 734); Athens Ry. & Electric Co. v. McKinney, 16 Ga. App. 741 (86 S. E. 83).
2. The plaintiff in this case, according to the evidence, could by ordinary care have avoided the injury sued for, and, consequently, the verdict in his favor should have been set aside and a new trial granted.

Judgment reversed.

H. II. Dean, for plaintiff in error,
cited: 6 Ga. App. 137; 2 Ga. App. 161; 93 Ga. 370 (7); 101 Ga. 411; 87 Ga. 6; 139 Ga. 388; 131 Ga. 38; 16 Ga. App. 1; Civil Code, §§ 2781, 4426.
Hammond Johnson, contra,
cited: 103 Ga. 351, 352; 123 Ga. 280; 127 Ill. 1 (4 L. R. A. 280); 131 Ga: 443, 446; 84 Ga. 420; 6 *502Ga. App. 138; 135 Ga. 132; 7 Ga. App. 236, 238, 711; 133 Ga. 573; 8 Ga. App. 661 (1), 530, 355; 16 Ga. App. 1; 101 Ga. 410; 13 Ga. App. 125-6; 94 Ga. 632.